Dear Speaker:
You have requested our opinion regarding whether or not the Joint Legislative Committee on the Budget may continue to exercise certain functions granted to the Legislative Budget Committee pursuant to Act No. 538 of 1976, including the setting of compensation of the officers of the committee and employees necessary for carrying out its functions.
Louisiana Revised Statutes 24:651 provides for the setting of additional compensation for the chairman and vice chairman of the Joint Legislative Committee on the Budget:
  E.  The committee may set additional compensation for the  chairman and vice chairman of the committee for service on the committee, except that the amount of such additional compensation shall not cause the total compensation of such officers to exceed the total of the salary under R.S. 24:502 or R.S. 24:506, per diem under R.S. 24:31 and R.S. 24:502 or R.S. 24:506, and expense allowances under R.S. 24:31.1 and R.S. 24:503 authorized and available to the presiding officers of the legislature.  In addition, if such officers receive additional compensation as provided in this Subsection,  such officers shall not be entitled to receive per diem as provided in Subsection D of this Section for the performance of their duties for the committee. (Emphasis added).
And Louisiana Revised Statutes 24:656 provides for the employment of staff necessary for the Joint Legislative Committee on the Budget to carry out its functions:
  A. The committee shall have the authority to employ professional, clerical, and other personnel, and incur such expenses as are necessary for carrying out its duties and responsibilities.
Originally, the committee was named the Legislative Budget Committee in Louisiana Acts 1976, No. 538.  This act provided, however, that on March 10, 1980, the provisions in Section 1 of the Act would terminate, and the remainder of the act would become effective, providing for the Joint Legislative Committee on the Budget as the successor to the former Legislative Budget Committee:
  Section 2. The provisions of Section 1 of this Act shall terminate and be of no effect on March 10, 1980.
  Section 3. Chapter 10 of Title 24 of the Louisiana Revised Statutes of 1950, to be comprised of R.S. 24:651
through R.S. 24:656, inclusive, is hereby enacted to read as follows:
CHAPTER 10.  JOINT LEGISLATIVE COMMITTEE ON THE BUDGET
*  *  *
  Section 4.  The committee for which provision is made in this Chapter shall be and is hereby established as the successor to the former Legislative Budget Committee, and is hereby granted all powers, duties, and authority formerly granted to or exercised by the former Legislative Budget Committee, including but not limited to the powers and duties granted to such committee by the general appropriations act, and by any other provisions of law or resolution of either or both houses of the legislature, except insofar as the provisions thereof are in conflict herewith.  Wherever, in the law, resolutions of either or both houses of the legislature, or other document, reference is made to the Legislative Budget Committee, such reference hereafter shall mean and refer to the committee.  All employees of the former Legislative Budget Committee are hereby transferred to the committee.  All books, papers, records, and moneys appropriated or otherwise made available to the former Legislative Budget Committee are transferred to the committee.
  Section 6. This Act shall become effective upon signature by the governor (Emphasis added).
  Act 538 of 1976 was approved by the Governor on August 3, 1976. Thereafter, the law was amended to provide for additional compensation for the chairman and vice chairman of the committee in Louisiana Acts 1997, No. 1316, as quoted herein in R.S. 24:651.  This act further provided in Section 2 that "Any additional compensation paid to the officers of the Joint Legislative Committee on the Budget prior to July 1, 1997, authorized pursuant to Act No. 538 of 1976 or any other provision of law is hereby ratified, validated, and confirmed." This act was approved by the governor on July 15, 1997, with an effective date of July 1, 1997.
Thus, it is our opinion that the Joint Legislative Committee on the Budget, in general, may continue to exercise all powers, duties, and functions granted to it pursuant to Louisiana Acts 1976, No. 538, unless otherwise specified by subsequent legislative statutory action.  Louisiana Revised Statutes24:651(E) provides that the Joint Legislative Committee on the Budget may set additional compensation for the chairman and the vice chairman of the committee specifically.  Although the statutes (R.S. 24:651(C)) allow the committee to select a chairman, vice chairman and other officers, Louisiana Revised Statutes 24:651(E) limits its authority to set additional compensation to chairman and vice chairman only.  Since the specific limit of authority to set additional compensation was enacted in 1997, it is the latest expression of legislative will, thus the controlling statutory provision.  In addition, the legislature itself, through contemporaneous construction, acknowledged that there is no authority to provide for salaries of legislative officers unless specifically enumerated by statute, evidenced by HB 1375 of the 2004 Regular Session which would have provided for salaries of certain officers of legislative committees.  While HB 1375 failed to pass, it is evident that the legislature itself acknowledges that unless authority to set salaries of officers of its committees is specifically enumerated by statute, no legislative committee is authorized to do so absent that specific statutory authority.
Trusting that this opinion addresses all of your questions and concerns, we remain
Yours very truly,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
CCF, JR.;mjb